Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 12, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a postal worker until December 1994 when he was arrested on the George Washington Bridge by New York City police officers after threatening to commit suicide by jumping into the river. When claimant sought to return to his job, he was required to release his medical records for review by a psychiatrist who would evaluate claimant’s fitness to resume his duties. Claimant refused to release his medical records with the result that the psychiatric examination was never completed and claimant was not permitted to return to work. The Board subsequently found claimant disqualified from receiving unemployment insurance benefits. We affirm.
When a claimant fails to a take a step that is reasonably *736required as a prerequisite to continued employment, the claimant will be deemed to have left his employment without good cause (see, Matter of Johnson [Levine], 50 AD2d 1022, 1023). We conclude that the Board’s determination finding claimant disqualified from receiving benefits was supported by substantial evidence in the record and should not be disturbed.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.